



Exhibit 10.2




MAIDEN HOLDINGS, LTD.
Share Option Agreement
1.Grant of Option.
Maiden Holdings, Ltd., a Bermuda company (the “Company”), hereby grants to NAME
(the “Participant”) an Option to purchase an aggregate of # SHARES ordinary
shares, $.01 par value, of the Company (“Ordinary Shares”), at a price of $SHARE
PRICE per share, purchasable as set forth in and subject to the terms and
conditions herein. The date of grant of this Option is GRANT DATE (“Award
Date”). This Option has been duly granted by the Company’s Board of Directors
pursuant to the Company’s 2019 Omnibus Incentive Plan (the “Plan”) and subject
to the terms and provisions thereof. To the extent permissible under the
Internal Revenue Code of 1986, as amended from time to time (the “Code”), or any
successor thereto, it is intended that the Ordinary Shares shall be Incentive
Stock Options within the meaning of Section 422 of the Code (“ISOs”). The
aggregate Fair Market Value of the Ordinary Shares underlying this Option that
may be exercised for the first time during any calendar year, together with any
other incentive stock options which are exercisable for the first time under any
Company plan during any such year, as determined in accordance with Section 422
of the Code, for the purpose of receiving ISO tax treatment, shall not exceed
$100,000. Any capitalized terms not defined herein shall have the meaning set
forth in the Plan.
2.Exercise of Option and Provisions for Termination.
(a)Except as otherwise provided herein and subject to the right of cumulation
provided herein, this Option may be exercised, prior to the 10th anniversary of
the Award Date, as to not more than the following number of shares covered by
this option during the respective periods set forth below:
Number of Months
From Award Date
Vested Percentage
0 up to 12
0.00%
12 up to 15
25.00%
15 up to 18
31.25%
18 up to 21
37.50%
21 up to 24
43.75%
24 up to 27
50.00%
27 up to 30
56.25%
30 up to 33
62.50%
33 up to 36
68.75%
36 up to 39
75.00%
39 up to 42
81.25%
42 up to 45
87.50%
45 up to 48
93.75%
48 through 10th
100.00%
Anniversary
 



(b)The right of exercise provided herein shall be cumulative so that if the
Option were not exercised to the maximum extent permissible during any such
period it shall be exercisable, in whole or in part, with respect to all shares
not so purchased at any time during any subsequent period prior to the
expiration or termination of this Option. This Option may not be exercised at
any time after the 10th anniversary of the Award Date.
(c)Subject to the terms and conditions hereof, this Option shall be exercisable
by Participant giving written notice of exercise to the Company on a form
acceptable to the Company, specifying the number of shares to be purchased and
the purchase price to be paid therefore and accompanied by payment in accordance
with





--------------------------------------------------------------------------------





Section 3 hereof. Such exercise shall be effective upon receipt by the Treasurer
of the Company of the written notice together with the required payment.
Participant shall be entitled to purchase fewer than the number of shares
purchasable hereunder at the date of exercise, provided that no partial exercise
of this Option shall be for fewer than 100 shares.
(d)This Option shall become fully vested if Participant’s employment is
terminated due to: (i) retirement on or after the Participant’s sixty-fifth
birthday; (ii) retirement on or after the Participant’s fifty-fifth birthday
with the consent of the Company; (iii) retirement at any age on account of total
and permanent disability as determined by the Company; or (iv) death.
(e)In the event that Participant’s employment with the Company is terminated
within twelve months of a Change of Control (as defined in the Plan), the
Participant may exercise any portion of the Option which the Board of Directors,
in accordance with the Plan, deems to be vested as of the termination date, for
a period of ninety days following the date of such termination, but not beyond
the 10th anniversary of the Award Date.
(f)Except as provided in Subsections (d) and (e), this Option shall terminate
immediately if Participant’s employment is terminated for any reason; provided,
however, that except in the event of termination for Cause, death or total and
permanent disability, any portion of this Option which was otherwise exercisable
on the date of termination of such employment may be exercised within the
three-month period following the date of such termination, but in no event after
the 10th anniversary of the Award Date. Any such exercise may be made only to
the extent of the number of shares subject to this Option, which are purchasable
upon the date of such termination.
(g)In the event of death or total and permanent disability, this Option shall be
exercisable within twelve months of the date of death or such disability by the
Participant or, if applicable, by Participant’s personal representatives, heirs
or legatees, to the same extent that Participant could have exercised this
Option on the date of death or such disability.


3.Payment of Purchase Price.
(a)Payment of the Option Price for shares purchased upon exercise of this Option
shall be made by delivery to the Company of cash or check payable to the order
of the Company in an amount equal to the Option Price of such shares or, within
the sole discretion of the Company, any other method of payment permitted by
law, including, but not limited to, delivery of Ordinary Shares of the Company
having an aggregate Fair Market Value (as defined below) as determined on the
date of delivery equal to the Option Price of such shares.
(b)For purposes, hereof, the Fair Market Value of any shares of the Company’s
Ordinary Shares to be delivered to the Company in exercise of this Option shall
be determined in accordance with the Plan.
(c)If Participant, with the approval of the Company, elects to exercise this
Option by delivery of Ordinary Shares of the Company, the certificate or
certificates representing the Ordinary Shares of the Company to be delivered
shall be duly executed in blank, with signature guaranteed, by Participant or
shall be accompanied by a stock power, executed in blank suitable for purposes
of transferring such shares to the Company. Fractional Ordinary Shares of the
Company will not be accepted in payment of the purchase price of shares acquired
upon exercise of this Option.
(d)If a Participant pays the Option Price with Ordinary Shares which were
received by the Participant upon exercise of one or more ISOs, and such Ordinary
Shares have not been held by the Participant for at least the greater of (i) two
years from the date the ISOs were granted or (ii) one year after the transfer of
Ordinary Shares to the Participant, the use of such shares shall constitute a
disqualifying disposition and the ISO underlying the shares used to pay the
Option Price shall no longer satisfy all of the requirements of Section 422 of
the Code.


4.Delivery of Shares.
The Company shall, upon payment of the Option Price for the number of shares
purchased and paid for, make prompt delivery of such shares to Participant;
provided, that if any law or regulation requires the Company to take any action
with respect to such shares before the issuance thereof, then the date of
delivery of such shares shall be extended for the period necessary to complete
such action. No shares shall be issued and delivered upon exercise of this
Option unless and until, in the opinion of counsel for the Company, any
applicable registration requirements of the Securities Act of 1933, any
applicable listing requirements of any national securities exchange on which
shares of the same class are then listed, and any other requirements of law or
of any regulatory bodies having jurisdiction over such issuance and delivery,
shall have been fully complied with.





--------------------------------------------------------------------------------





5.Non-transferability of Option.
Except as provided in Section 2(g) hereof or pursuant to a qualified domestic
relations order, this Option is personal and no rights granted hereunder shall
be transferred, assigned, pledged or hypothecated in anyway (whether by
operation of law or otherwise) nor shall any such rights be subject to
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this Option or of such rights
contrary to the provisions here, or upon the levy of any attachment or similar
process upon this Option of such rights, this Option and such rights shall, at
the election of the Company, become null and void.
6.Rights as a Shareholder.
Participant shall have no rights as a shareholder with respect to any shares
which may be purchased upon exercise of this Option unless and until a
certificate or certificates representing such shares are duly issued and
delivered to him. Except as otherwise expressly provided herein, no adjustments
shall be made for dividends or other rights for which the record date is prior
to the date such share certificate is issued.
7.Recapitalization.
If there is any change in the corporate structure or shares of the Company, the
Committee (as defined in the Plan) or the Board of Directors shall make any
appropriate adjustments, including, but not limited to, such adjustments deemed
necessary to prevent accretion, or to protect against dilution, in the number
and kind of Ordinary Shares covered by this Option and in the applicable Option
Price.
8.Extraordinary Corporate Transaction.
In the event of an extraordinary dividend or other distribution, merger,
reorganization, consolidation, combination, sale of assets, split up, exchange
or spin off or other extraordinary corporate transaction, the Committee or the
Board of Directors may, in such manner and to such extent (if any) as it deems
appropriate and equitable make provision for a cash payment or for the
substitution or exchange of the Option or the cash, securities or property
deliverable to the Participant pursuant to the Option based upon the
distribution or consideration payable to holders of Ordinary Shares upon or in
respect of such event; provided, however, that no such adjustment may be made
that would cause this Option or the Plan to violate Section 422 of the Code (or
any successor provision).
9.Investment Representation, Etc.
(a)Participant represents that any shares purchased upon the exercise of this
Option shall be acquired by Participant for his own account for investment and
not with a view to or for sale in connection with, any distribution of such
shares, nor with any present intention of distributing or selling such shares.
Participant further represents that he has made detailed inquiry concerning the
Company, that the officers of the Company have made available to Participant any
and all written information which Participant has requested, that the officers
of the Company have answered to Participant’s satisfaction all inquires made by
him and that he has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of an investment
in the Company’s Ordinary Shares and able to bear the economic risk of that
investment. By making payment upon exercise of this Option, Participant shall be
deemed to have reaffirmed, as of the date of such payment, the representations
made in this Section 9.
(b)Unless at the time of the exercise of this Option a registration statement
under the Securities Act of 1933, as amended is in effect as to such Ordinary
Shares underlying this Option, all share certificates representing Ordinary
Shares issued to Participant upon exercise of this Option shall, at the election
of the Company, have affixed thereto a legend substantially in the following
form:
“The ordinary shares represented by this certificate have not been registered
under the Securities Act of 1933 and may not be transferred, sold or otherwise
disposed of in the absence of an effective registration statement with respect
to the shares evidenced by this certificate, filed and made effective under the
Securities Act of 1933, or an opinion of counsel satisfactory to the Company to
the effect that registration under such Act is not required.”
10.Miscellaneous.
(a)Except as provided herein, this Agreement may not be amended or otherwise
modified unless evidenced in writing and signed by the Company and Participant.





--------------------------------------------------------------------------------





(b)All notices under this Agreement shall be mailed or delivered by hand to the
parties at their respective addresses set forth beneath their names below or at
such other address as may be designated in writing by either of the parties to
one another.
(c)Nothing contained herein shall be deemed an undertaking by the Company to
continue Participant’s employment by the Company which may be terminated at any
time at the sole discretion of the Company, except as provided in an employment
agreement between the Company and Participant, if any.
(d)This Agreement shall be governed by and construed in accordance with the laws
of Bermuda without regard to any conflicts or choice of law rules or principles
that might otherwise refer construction or interpretation of this Agreement to
the substantive law of another jurisdiction.


Dated as of GRANT DATE    
MAIDEN HOLDINGS, LTD.
By:             
Title:    
Address:
Ideation House, 2nd Floor

94 Pitts Bay Road
Pembroke HM08, Bermuda




PARTICIPANT’S ACCEPTANCE
The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions thereof.
PARTICIPANT:
Signature _______________________    
NAME
Date __________________________                        


Address:     ADDRESS





